Name: Council Regulation (EEC) No 1185/79 of 12 June 1979 concerning the allocation of a Community quota for wine of fresh grapes, intended to be fortified for distillation, originating in Algeria (1979/80)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 148/ 12 Official Journal of the European Communities 16 . 6 . 79 COUNCIL REGULATION (EEC) No 1185/79 of 12 June 1979 concerning the allocation of a Community quota of wine of fresh grapes , intended to be fortified for distillation , originating in Algeria ( 1979/80) requirements of Member States which have used up their initial shares ; Whereas Member States may use up their initial shares at different rates ; whereas to provide for this eventuality and to avoid disruption of supplies, any Member State which has almost used up its initial share should draw an additional share from the reserve ; whereas this should be done by each Member State when each of its additional shares has been almost used up, and so on as many times as the reserve allows ; whereas the initial and additional shares should be valid until the end of the quota period ; Whereas, if at a given date in the quota period a considerable quantity of a Member State 's initial share remains unused , it is essential that that Member State should return it to the reserve so as to prevent a part of the quota from remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union, all transactions concerning the administration of shares allocated to that economic union may be carried out by any one of its members, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1516/76 of 24 June 1976 on imports of wine of fresh grapes, intended to be fortified for distillation , origi ­ nating in Algeria ('), and in particular Article 3(1 ) thereof, Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1516/76 lays down that, pursuant to the Cooperation Agreement (2 ) signed on 26 April 1976 by the European Economic Community and the People's Democratic Republic of Algeria, wines of fresh grapes, intended for fortifying, falling within subheadings 22.05 C I ex b) and C II ex b) of the Common Customs Tariff and originating in Algeria, may be imported into the Community with a tariff concession consisting of an 80 % reduction in the customs duties and within the limits of a Commu ­ nity quota subject to observance of a special price ; whereas the annual quota is 500 000 hectolitres per year for four years from the entry into force on 1 July 1976 of the Interim Agreement ; whereas the fourth annual Community quota should be allocated for the period 1 July 1979 to 30 June 1980 ; Whereas, in order to follow as closely as possible the actual development of the market in the products in question , such allocation must be effected in propor ­ tion to Member States' requirements, calculated on the basis of the statistics on imports of the said products from Algeria during a representative period and also on the basis of the economic prospects for the tariff period under consideration ; Whereas, however, in this case, there are no Commu ­ nity or national statistics for the wines in question ; whereas provision should consequently be" made for allocating the total quota into shares which take account of the capacity of the markets of the Member States to absorb the said wines ; Whereas, in order to take account under these condi ­ tions of the uncertainty in trends in imports into the Member States of the product concerned , the quota should be divided into two instalments, the first to be allocated among all the Member States and the second to form a reserve intended to cover any subsequent HAS ADOPTED THIS REGULATION : Article 1 The 500 000 hectolitres quota opened for wine of fresh grapes intended for fortifying, originating in Algeria, under the conditions laid down by Regulation (EEC) No 1516/76, shall be allocated as follows among the Member States for the period 1 July 1979 to 30 June 1980 : (hi) Benelux 30 000 Denmark 1 250 Germany 1 1 5 000 France 100 000 Ireland 1 250 Italy 100 000 United Kingdom 7 500 (') OJ No L 169 , 28 . 6 . 1976, p . 29 . ( 2 ). OJ No L 141 , 28 . 5 . 1976, p . 2 . The remaining 145 000 hectolitres shall constitute the reserve . 16. 6 . 79 Official Journal of the European Communities No L 148 / 13 Article 2 1 . If 90 % or more of any Member State's initial share as fixed in Article 1 is used for fortifying as part of its initial share, that Member State shall forthwith , by notifying the Commission , draw a second share which may amount to the total quantities actually used for fortifying, to the extent that the reserve so permits . 2 . Other shares may be drawn in accordance with the same conditions until the reserve is used up . 3 . Member States shall return to the reserve, not later than 1 April 1980 , the unused share of their quota . The reserve shall be used in accordance with paragraph 2 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 12 June 1979 . For the Council The President J. FRANgOIS - PONCET